                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JASON RENAE SHERIDAN,

       Plaintiff,

vs.                                                                    No. 18-cv-0780 JCH/SMV

JAMES A. DICKENS and DAVID HUNTER,

       Defendants.

           ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

       THIS MATTER is before the Court on Plaintiff’s Motion for Appointment of Counsel

[Doc. 8] and the letter request for appointment of counsel [Doc. 7] filed by Plaintiff Jason Renae

Sheridan. The Court will deny the requests. There is no right to appointment of counsel in a civil

rights case. Beaudry v. Corr. Corp. of Am., 331 F.3d 1164, 1169 (10th Cir. 2003); MacCuish v.

United States, 844 F.2d 733, 735 (10th Cir. 1988). In fact, United States district courts lack the

authority to appoint counsel to represent indigent prisoners in § 1983 cases. Mallard v. U.S. Dist.

Court, 490 U.S. 296, 298 (1989). Instead, the decision whether to request assistance of counsel

rests in the sound discretion of the Court. Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115

(10th Cir. 2004). In determining whether to request assistance of counsel, the Court should

consider the merits of the litigant’s claims, the nature and complexity of the factual and legal

issues, and the litigant's ability to investigate the facts and to present his claims. Id. The Court

has reviewed the Complaint and subsequent filings in light of the foregoing factors. Plaintiff

appears to understand the issues in the case and to be representing himself in an intelligent and

capable manner. See Lucero v. Gunter, 52 F.3d 874, 878 (10th Cir. 1995). Accordingly, the Court
will DENY the Motion for Appointment of Counsel [Doc. 8] and the letter request for appointment

of counsel [Doc. 7].

       IT IS ORDERED that the Motion for Appointment of Counsel [Doc. 8] and the letter

request for appointment of counsel [Doc. 7] filed by Plaintiff Jason Renae Sheridan are DENIED.

       IT IS SO ORDERED.



                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge




                                              2
